United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1838
                                   ___________

Carlos F. Calhoun, also known as      *
William Anderson,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
John Baldwin, Director, Iowa          *
Department of Corrections; Elizabeth * [UNPUBLISHED]
Robinson, and all members, Iowa       *
Board of Parole,                      *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: December 16, 2009
                                Filed: December 17, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Carlos Calhoun, currently incarcerated in federal prison after escaping from an
Iowa work release program, appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. After careful de novo review, see Johnson
v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we affirm for the reasons stated by

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
the district court, see Moody v. Daggett, 429 U.S. 78, 86 n.7, 88 n.9 (inmate not
entitled to revocation hearing while in prison on separate offense; no due process
violation where “pending warrant and detainer adversely affect[ed] [inmate’s] prison
classification and qualification for institutional programs”). See 8th Cir. R. 47B.
                        ______________________________




                                        -2-